DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on September 2, 2021, amendments to the claims have been acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 20120135285, provided on IDS 03/09/21), and further in view of Hald et al. (US 20070128510, provided on IDS 10/07/21). 
Regarding claims 1, Iwama discloses a secondary battery, the battery has a cylindrical shape and has battery casing having a hollow column shape (can), and the battery includes an electrode body formed by of a positive electrode and a negative electrode with a separator interposed between the negative electrode and the positive electrode [0037]. Iwama further 
 Iwama does not disclose the negative electrode lead 26 is made of a nickel-plated copper, however Iwama discloses a material of the negative electrode lead 26 is not limited and an arbitrary material may be used as long as the material is capable of realizing conduction between the negative electrode and the battery casing and is stable inside the battery.  Hald teaches a positive collector welded to a positive diverter (lead), a negative collector welded to a negative diverter (lead) (Hald: [0012]). The diverter consist of nickel plated copper, the combination of the two materials brings positive characteristics. Such as namely the electrically highly conductive copper is provided with a thin corrosion-resistant electrolyte-resistant easily weldable layer of nickel. The copper provides good electrical conductivity; the surface nickel-plating ensures that all other requirements such as corrosion-resistance, electrolyte-resistance and weld ability are met (Hald: [0014]).   Hald further discloses the layer thickness of the nickel is preferably 50 nm to 500 nm (Hald: [0018]).
 It would have been obvious to one having ordinary skill in the art to replace the material of the negative electrode lead 26 of Iwama with the material (nickel plated copper, nickel thickness of 50 nm to 500 nm) of the negative diverter of Hald in order to have a negative electrode lead with good corrosion resistance, weld ability and electrolyte resistance.  Therefore modified Iwama discloses the negative electrode lead is nickel-plated copper and the nickel layer has a thickness of 50 nm to 500 nm.
 Iwama further discloses for the negative electrode lead 26, it is preferable that the edges be subjected to a chamfering process to have an obtuse angle. Particularly, in a case where a burr is formed on the end portion (cut-plane) of the negative electrode lead 26, it is necessary to remove at least the burr [0062]. The negative electrode lead 26 may have a chamfered shape such as an R-shape or an obtuse angle shape. In addition, both ends of the negative electrode lead 26 may have the R-shape or obtuse angle shape [0067].  See also figures 5A and 5B R-chamfered and C-chamfered edges of the negative electrode lead 26. (CLAIM 1)

    PNG
    media_image1.png
    862
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    539
    media_image2.png
    Greyscale

Iwama figures 1, 5A and 5B

Regarding claim 2, modified Iwama discloses all of the limitations as set forth above in claim 1. Modified Iwama further discloses the copper is preferably coated with nickel in a voltaic process, physical or chemical vapor deposition process (Hald: [0017]). Due to the nickel film being plated to the copper by a voltaic process, the whole anode tab is plated with the nickel film, therefore the anode tab is made of nickel entirely plated on an outer circumferential surface with respect to a longitudinal direction in which the anode tab extends.  (CLAIM 2)
Regarding claim 3, modified Iwama discloses all of the limitations as set forth above in claim 1. Modified Iwama does not disclose the nickel plated on the negative electrode lead (anode tab) is in a weight ratio of 1 wt. % or less with respect to the total amount of nickel and copper. Modified Iwama does disclose the copper provides good electrical conductivity and the surface nickel-plating ensures that all other requirements such as corrosion-resistance, electrolyte-resistance and weld ability are met (Hald: [0014]).  Examiner notes that thickness affects the amount of Ni present and in an effort to optimize Nickel and to achieve a desired (CLAIM 3)
Regarding claim 8, modified Iwama discloses all of the limitations as set forth above in claim 1.  Modified Iwama further discloses the chamfer treated edge of the negative electrode tab is planar, see figure 5B.  (CLAIM 8)
Regarding claim 9, modified Iwama discloses all of the limitations as set forth above in claim 1.  Modified Iwama further discloses the chamfer treated edge of the negative electrode tab is curved, see figure 5A.  (CLAIM 9)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 20120135285, provided on IDS 03/09/21), further in view of Hald et al. (US 20070128510, provided on IDS 10/07/21), as applied to claim 1 above, and further in view of Furukawa et al.  (JP 2001176490, using EPO English machine translation for citations). 
Regarding claim 5, modified Iwama discloses all of the limitations as set forth above in claim 1. Modified Iwama does not disclose the negative electrode lead has a surface further processed with heat treatment. 
However, the limitation “the anode tab has a surface further processed with heat treatment”
  Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I
 Further, modified Iwama discloses it is preferable that Vickers hardness Hv of the negative electrode lead 26 be within a range of 40 to 200. When the Vickers hardness Hv is set within such a range, a lead body has an appropriate hardness, and handleability is improved. In addition, since the Vickers hardness HV is not too high, generation of short circuit becomes difficult (Iwama: [0049]). 
  Notwithstanding, Furukawa teaches a secondary battery that comprising a cylindrical battery can. The secondary battery includes a positive electrode and a negative electrode, the positive electrode and the negative electrode are connected to positive electrode lead and a negative electrode lead (Furukawa: [0021]).  The negative electrode lead is manufactured as follows, a copper rectangular wire is prepared next a nickel film is formed on the surface of the rectangular wire by plating (Furukawa: [0028]). Next the rectangular wire having the nickel film formed thereon is heat treated. By this heat treatment, the Vickers hardness of the rectangular wire becomes about 150 Hv. Examiner notes that heat treatment aids in the hardness of the electrode lead. Having a lead with good hardness helps improves the handle ability of the lead and prevention of a short circuit.   
It would have been obvious to one having ordinary skill in the art to process the negative electrode lead of modified Iwama with a heat treatment as taught by Furukawa in order to insure appropriate hardness of the negative electrode lead and to further improve handle ability of the lead and to prevent short circuit.  (CLAIM 5)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 20120135285, provided on IDS 03/09/21), further in view of Hald et al. (US 20070128510, provided on IDS 10/07/21), as applied to claim 1 above, and further in view of Nii et al. (US 20080102362, provided on IDS 03/09/21). 
Regarding claim 6, modified Iwama discloses all of the limitations as set forth above in claim 1. Modified Iwama does not disclose the negative electrode lead has a surface further processed with chromate (CrO3) treatment.
However, the limitation “the anode tab has a surface further processed with chromate (CrO3) treatment” includes process steps. Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, See MPEP 2113.I. 
Notwithstanding, Nii teaches a first member that is electrically connected to an electrode, the first member of the lead member is connected to a negative electrode and the first member performs as a negative electrode lead [0078]. The first member is brought into contact with an electrolyte medium inside the electricity storage device, and therefore, in order to promote corrosion resistance, a surface thereof is preferably provided with a corrosion resistant coating layer by subjecting the surface to a corrosion resistant treatment of a chromate treatment [0078]. 
It would have been obvious to one having ordinary skill in the art to process a surface of the negative electrode lead of modified Iwama with a chromate treatment as taught by Nii, in order to promote corrosion resistance for the negative electrode lead.  (CLAIM 6)
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722